Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claim 8 - 17 directed to process non-elected without traverse.  Accordingly, claim 8- 17 been cancelled.

Allowance
	Claim 1 is allowed.
	Claims 2 – 7, and 18 are allowed by virtue of dependency on claims 1.
	Claim 1 as amended, prior art of record does not disclose or render obvious the claim 1, specifically, “..on the first surface, assemblies of light-emitting diodes comprising, wire-shaped, conical, or tapered semiconductor elements, each assembly of light-emitting diodes resting on one of the portions of the substrate; for each assembly of light-emitting diodes, an electrode layer covering at least one light-emitting diode of said assembly and a conductive layer covering the electrode layer around the
light-emitting diodes of said assembly; and a layer encapsulating the light-emitting diodes, in combination of all other limitations of claim 1.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716. The examiner can normally be reached Monday - Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD M. CHOUDHRY
Primary Examiner
Art Unit 2816



/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816